         Case 1:17-cv-03956-PGG Document 24 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RADAR ONLINE LLC,

                       Plaintiff,
                                                                      ORDER
             - against -
                                                                17 Civ. 3956 (PGG)
FEDERAL BUREAU OF
INVESTIGATION,

                       Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Defendant previously requested – and this Court granted – an
extension to produce a draft Vaughn index (Dkt. No. 23);

               WHEREAS the Vaughn index was to be produced by July 22, 2020 (id.);

                 WHEREAS the parties entered a stipulation – approved by this Court – detailing
their obligation to meet and confer after the production of the Vaughn index and to submit, in
part, a joint status letter to this Court within 60 days after the meet and confer (see Dkt. No. 17 at
¶ 5);

               WHEREAS this Court has received no status letter from the parties;

                 IT IS HEREBY ORDERED that the parties are required to submit a joint status
letter to this Court by December 8, 2020.


Dated: New York, New York
       December 2, 2020
